DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 4 of U.S. Patent No. 10,544,686 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The application claims are broader in at least one aspect.

Patent claim 1
Application claim 1
A turbine bucket, comprising:
 a platform;  
an airfoil extending from the platform at an intersection thereof;  wherein the airfoil comprises a leading edge and a trailing edge and a pressure side and a suction side;  and 
a cooling circuit extending within the platform and the airfoil; 
 wherein the cooling circuit comprises a root turn with an asymmetric shape extending from both the leading edge to the trailing edge and from the pressure side to the suction side so as to reduce stress concentrations therein.
A turbine bucket, comprising: a platform; an airfoil extending from the platform at an intersection thereof, and a cooling circuit extending within the platform and the airfoil; wherein the cooling circuit comprises a root turn with an asymmetric shape to reduce stress concentrations therein, and wherein the asymmetric shape of the root turn is asymmetrical along a path between a pressure side of the airfoil and a suction side of the airfoil.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, 
	For dependent claims 4, 10 and 11, the limitations are contained in claims 2, 3 and 4 respectively.
Claims 2-3, 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,544,686 B2 in view of  Campbell (US 8,535,004 B2).
Claim 1 of US Patent 10,544,66 fails to recite the limitations contained in claims 2-3 and 5-9. However, Campbell teaches a turbine bucket comprising a platform (54); an airfoil (20B) extending from the platform at an intersection thereof (Fig. 3); a cooling circuit (40, 31A, 33A) within the platform and the airfoil (Figs. 3-6); wherein the cooling circuit comprises a root turn with an asymmetric shape to reduce stress concentrations therein, and wherein the asymmetric shape of the root turn is asymmetrical along a path between a pressure side (26) and a suction side of the airfoil.
As shown from the drawings, Campbell further disclosed the structural limitations of claims 2-3 and 5-9. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify claim 1 of US Patent 10,544,686 B2 to arrive at the inventions of claims 2-3 and 5-9 in order to further reduce stress concentrations and improve cooling.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: “an asymmetric shape” in line 1, this is a double inclusion, it is unclear if applicant is referring to the same “an asymmetric shape” recited in line 5 of claim 1. The metes and bounds of the claim are unclear.
Claim 6 recites: “a symmetric shape” it is unclear if applicant is referring to the same “a symmetric shape” recited in line 3 of claim 5. The metes and bounds of the claim are unclear.
Claim 7 recites: “a suction side wall” and “a pressure side”. It is unclear whether these refer to “a suction side” and “a pressure” of claim 1 or are additional structures. The metes and bounds of the claims are unclear.
Claim 7 recites the limitation "the radial direction" in line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell.
Regarding claim 1, Campbell teaches a turbine bucket comprising:
 a platform (54); 
an airfoil (20B) extending from the platform (54) at an intersection thereof (Fig. 3); 
a cooling circuit (40, 31A, 33A) within the platform and the airfoil (Figs. 3-6);
wherein the cooling circuit comprises a root turn with an asymmetric shape (Campbell, annotated FIG. 3 below) (Col. 3, lines 37-62) to reduce stress concentrations therein, and wherein the asymmetric shape of the root turn is asymmetrical along a path between a pressure side (26) and a suction side (32) of the airfoil.


    PNG
    media_image1.png
    568
    731
    media_image1.png
    Greyscale



Regarding claim 2, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches the path between the pressure side of the airfoil and the suction side of the airfoil is perpendicular to at least one of the pressure side of the airfoil and the suction side of the airfoil (Fig. 3 and Campbell, annotated FIG. 3 above).
Regarding claim 3, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches the path between the pressure side of the airfoil 
Regarding claim 4, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches the cooling circuit comprises a serpentine cooling circuit (Figs. 2-5).
Regarding claim 5, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches the root with an asymmetric shape comprises a first portion and  a second portion; and wherein the first portion comprises a recessed area having a decreased amount of material a symmetric shape (Campbell, annotated FIG. 3 above).
Regarding claim 6, Campbell teaches all the claimed limitations as stated above in claim 5. Campbell further teaches the second portion comprises a built up area having an increased amount of material relative to a symmetric shape (Campbell, annotated FIG. 3 above).
Regarding claim 7, Campbell teaches all the claimed limitations as stated above in claim 5. Campbell further teaches the turbine bucket defines a centerline extending along the radial direction through a circumferential midpoint of the airfoil; and wherein the first portion extends from the centerline towards a suction side wall of the airfoil and the second portion extends from the centerline towards a pressure side wall of the airfoil (Campbell, annotated FIG. 3 above).
Regarding claim 8, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches the root turn with asymmetric shape is positioned 
Regarding claim 9, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches the asymmetric shape of the root turn is defined in a radially outer portion of the root turn (Campbell, annotated FIG. 3 above).
Regarding claim 10, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches a plurality of root turns with asymmetric shape (Figs. 2-5).
Regarding claim 11, Campbell teaches all the claimed limitations as stated above in claim 1. Campbell further teaches the root turn with asymmetrical shape extends from a first channel (33 A) to a second channel (40) (Campbell, annotated FIG. 3 above).
Allowable Subject Matter
Claims 12-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art US 8,535,004 B2 to Campbell teaches the root turn with asymmetric shape within a plane defined by a circumferential direction, that is the asymmetric shape root turn is between the pressure side and the suction side of the airfoil.
The prior art US 4,302,153 to Tubbs teaches the root turn with asymmetric shape within a plane defined by the radial direction, that is the asymmetric shape root turn is between the leading edge and the trailing edge.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745